                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AHAMAD R. ATKINS,

        Petitioner,

                v.                                        Civil No. 17-cv-144-JPG

 UNITED STATES OF AMERICA,                                Criminal No 14-cr-40061-JPG

        Respondent.

                                          JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Ahamad R. Atkins’

motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is denied, that

judgment is entered in favor of respondent United States of America and against petitioner

Ahamad R. Atkins, and that this case is dismissed with prejudice.



DATED: May 21, 2019                   MARGARET M. ROBERTIE, Clerk of Court

                                      s/ Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
